Case: 14-14758    Date Filed: 07/28/2016      Page: 1 of 23


                                                                 [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14758
                           ________________________

                     D.C. Docket No. 3:09-cv-00446-TJC-JBT



GORDON LAWRIE, et al.,
individually and on behalf of all
others similarly situated,

                                                      Plaintiffs - Appellants,

versus


GINN DEVELOPMENT COMPANY, LLC,
et al.,

                                                      Defendants - Appellees.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                    (July 28, 2016)
               Case: 14-14758      Date Filed: 07/28/2016     Page: 2 of 23


Before TJOFLAT and ROSENBAUM, Circuit Judges, and KAPLAN, ∗ District
Judge.

PER CURIAM:

       In pleading, as in many aspects of life, quality matters more than quantity.

Plaintiffs in this lawsuit have tried to plead a cause of action for real estate fraud

four times, with their most recent complaint launching a 142-page barrage of

allegations against Defendants. Despite the pleading’s impressive magnitude, the

district court found that Plaintiffs’ Third Amended Complaint lacked, among other

things, the quality of pleading demanded by Rule 9(b) of the Federal Rules of Civil

Procedure, and it dismissed the case with prejudice. After reviewing the parties’

pleadings and arguments, and with the benefit of oral argument, we now affirm.

                                             I.

       Plaintiffs-Appellants in this case include individuals who purchased real

estate in several planned residential developments 1 conceived by Defendants-

Appellees Ginn Development Company, LLC (“Ginn”), and Lubert-Adler

Partners, L.P. (“Lubert-Adler”), during the real-estate boom of the mid-2000s.

Plaintiffs have alleged that their purchases have since lost significant value. But


       ∗
       Honorable Lewis A. Kaplan, United States District Judge for the Southern District of
New York, sitting by designation.
       1
        The five developments relevant to this appeal include the following: Tesoro & Tesoro
Preserve in Port St. Lucie, Florida; Reunion Resort in Orlando, Florida; Bella Collina in
Montverde, Florida; The Conservatory at Hammock Beach, in Palm Coast, Florida; and
Laurelmor in Boone, North Carolina.

                                             2
                Case: 14-14758       Date Filed: 07/28/2016       Page: 3 of 23


they do not attribute their losses to the collapse of the real-estate bubble and

subsequent economic downturn. Instead, Plaintiffs allege that their losses result

from a conspiracy among Ginn, Lubert-Adler, Defendant-Appellee Ginn Title

Services, LLC (“GTS”) (collectively, “the Defendants”), and several now-

dismissed banks to fraudulently inflate the sale prices of the properties purchased

by Plaintiffs above their known fair market values. 2

       To vindicate their losses, Plaintiffs filed a class-action civil complaint

alleging that the Defendants and the banks violated provisions of the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962 (“RICO”), as well as

several state laws. Plaintiffs amended their complaint once on their own initiative,

but the district court dismissed that First Amended Complaint for failing to satisfy

the pleading standards of Rules 8 and 9(b), Fed. R. Civ. P. In that first dismissal

order, the district court thoughtfully explained the deficiencies of Plaintiffs’

allegations and granted leave for Plaintiffs to file another complaint.



       2
           Generally, the Plaintiffs allege a seven-part scheme: 1) Defendants created
“extravagant” development plans with slick promotional literature that they marketed to
Plaintiffs; 2) Ginn and Lubert-Adler developed the properties just enough to fool Plaintiffs into
thinking their plans were serious, although they never intended to complete the developments; 3)
Defendants “aggressively” pursued Plaintiffs with misleading sales tactics, “lies and
misrepresentations”; 4) Defendants set “fixed non-negotiable prices” for the properties and
represented those prices to reflect fair market value when in fact the prices well exceeded market
value; 5) Defendants supported the inflated prices with fraudulently recorded property records;
6) Defendants obtained and used fraudulent appraisals of the properties to support the inflated
values; and 7) Defendants enlisted the cooperation of “complicit” banks who financed mortgages
that they knew exceeded the actual value of the properties.
                                                3
                Case: 14-14758    Date Filed: 07/28/2016     Page: 4 of 23


      Plaintiffs filed a Second Amended Complaint that was about half the length

of the First Amended Complaint but still failed to allege sufficient facts to connect

the individual Plaintiffs’ transactions and losses to specific fraudulent activities by

Defendants.      The district court once again dismissed the action but granted

Plaintiffs one final opportunity to amend their complaint to satisfy pleading

requirements.

      In response, Plaintiffs submitted their fourth attempt at pleading a cause of

action. Plaintiffs’ Third Amended Complaint (“TAC”) spans 142 pages with 366

numbered paragraphs, includes another 85 pages of exhibits, and is, as accurately

described by the magistrate judge, “an unwieldy, prolix ‘shotgun pleading.’”

      Count I of the TAC alleges that Defendants conducted an enterprise through

a pattern of racketeering activity—namely mail fraud and wire fraud—in violation

of RICO, 18 U.S.C. § 1962(c). Count II asserts a RICO conspiracy in violation of

18 U.S.C. § 1962(d). Count III charges, apparently under state law, a claim for

“civil conspiracy” based on Defendants’ “agreement to artificially inflate the value

of properties . . . through numerous acts of fraud and misrepresentations with intent

to defraud.”3

      Defendants’ motions to dismiss the TAC were referred to the magistrate

judge, who recommended the dismissal with prejudice of Plaintiffs’ claims.

       3
         The remaining counts in the TAC pertain to only the now dismissed Bank Defendants,
Fifth Third Bank, Suntrust, and Wachovia, and are no longer relevant here.
                                            4
             Case: 14-14758     Date Filed: 07/28/2016   Page: 5 of 23


Among other bases, the magistrate judge justified his recommendation on grounds

that Plaintiffs failed once again “to meaningfully connect any specific fraudulent

conduct to any specific damages suffered by any specific Plaintiff.” As a result of

this deficiency, the magistrate judge concluded, the TAC did not meet the pleading

standards of Rules 8 or 9(b) of the Federal Rules of Civil Procedure. Because

Plaintiffs had repeatedly failed to cure the deficiencies of their complaint and, in

the magistrate judge’s view, further amendment would be futile, the magistrate

judge recommended dismissal with prejudice. After a de novo review, the district

judge adopted the magistrate judge’s recommendation to dismiss the case with

prejudice for “violations of Federal Rules of Civil Procedure 8 and 9.” Plaintiffs

now appeal the dismissal of their TAC, arguing that they adequately pled their

fraud-premised RICO and civil conspiracy claims.

                                         II.

                                         A.

      We review de novo a district court’s dismissal of a complaint for failure to

state a claim under Rule 12(b)(6), “accepting the allegations in the complaint as

true and construing them in the light most favorable to the plaintiff.” Ironworkers

Local Union 68 v. AstraZeneca Pharm., LP, 634 F.3d 1352, 1359 (11th Cir. 2011)

(quoting Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010)).

To survive a motion to dismiss, plaintiffs must allege sufficient facts to push their


                                         5
               Case: 14-14758     Date Filed: 07/28/2016   Page: 6 of 23


“claims across the line from conceivable to plausible.” Am. Dental Ass’n, 605 F.3d

at 1289 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

1974 (2007)).

                                           B.

        To state a claim under RICO, 18 U.S.C. § 1962(c), plaintiffs must allege

four elements: “(1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity.” Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1282

(11th Cir. 2006). Additionally, plaintiffs bringing a civil RICO action for damages

must show (1) that an injury occurred to business or property and (2) “that such

injury was ‘by reason of’ the substantive RICO violation.” 18 U.S.C. § 1964(c);

Williams, 465 F.3d at 1283.        The “by reason of” standard requires that the

defendant’s misconduct directly and proximately cause the plaintiff’s injury. Id. at

1287.      When evaluating proximate cause in a RICO case, a court must ask

“whether the alleged violation led directly to the plaintiff’s injuries.” Id. (quoting

Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461, 126 S. Ct. 1991, 1998

(2006)).

        To establish a pattern of racketeering activity, a plaintiff must allege that a

defendant committed at least two predicate racketeering acts that demonstrate

criminal conduct of a continuing nature. See Jackson v. BellSouth Telecomm., 372

F.3d 1250, 1264 (11th Cir. 2004). Racketeering conduct includes any acts that are


                                           6
             Case: 14-14758     Date Filed: 07/28/2016   Page: 7 of 23


indictable under 18 U.S.C. § 1341 (mail fraud) or 18 U.S.C. § 1343 (wire fraud).

See 18 U.S.C. § 1961(1); Bridge v. Phoenx Bond & Indem. Co., 553 U.S. 639, 647-

48, 128 S. Ct. 2131, 2138 (2008). “Mail or wire fraud occurs when a person (1)

intentionally participates in a scheme to defraud another of money or property and

(2) uses the mails or wires in furtherance of that scheme.” Am. Dental Ass’n, 605

F.3d at 1290 (quoting Pelletier v. Zweifel, 921 F.2d 1465, 1498 (11th Cir. 1991)).

Fraud requires misrepresentation or concealment of a material fact; mere puffery or

sales talk is insufficient to sustain an allegation of mail or wire fraud. See United

States v. Rodriguez, 732 F.3d 1299, 1303 (11th Cir. 2013).

      In this Circuit, when a RICO claim is premised on predicate acts of mail or

wire fraud, the complaint must also satisfy the heightened pleading standard of

Rule 9(b), Federal Rules of Civil Procedure. Am. Dental Ass’n, 605 F.3d at 1291.

Rule 9(b) requires a party alleging fraud to “state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To satisfy Rule

9(b), RICO plaintiffs “must allege: ‘(1) the precise statements, documents, or

misrepresentations made; (2) the time, place, and person responsible for the

statement; (3) the content and manner in which these statements misled the

Plaintiffs; and (4) what the defendants gained by the alleged fraud,’” and must do

so with respect to each defendant’s participation in the fraud. Am. Dental Ass’n,




                                         7
               Case: 14-14758        Date Filed: 07/28/2016      Page: 8 of 23


605 F.3d at 1291 (quoting Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116

F.3d 1364, 1380-81 (11th Cir. 1997)).

                                              III.

       Before resolving the issues of this appeal, it is be helpful to review what the

remaining4 Plaintiffs have actually alleged—and not alleged—in the TAC about

their specific purchases and the Defendants’ conduct.

A. Gordon and Margaret Lawrie

       The Lawries purchased five lots in two developments between 2002 and

2005. By themselves, they purchased Lot 163 in Reunion for $215,000 and Lot

352 in Bella Collina for $544,900.             Jointly with plaintiff Charles McKinlay,

Gordon Lawrie purchased three other lots in Bella Collina: Lot 37 for $1.5 million,

Lot 390 for $5.35 million, and Lot 207 for $655,900.

       Preceding each purchase, Ginn showed the Lawries “non-negotiable prices”

that unidentified Ginn salespeople “represented were the fair market value of the

properties.”     Each property was also supported by standard sales literature

depicting “extravagant and high class amenities.” Specifically with respect to their

       4
          At this point, the only named Plaintiffs-Appellants left in the case are Gordon and
Margaret Lawrie, Charles McKinlay, Stephen and Elizabeth Frieze, Andrew and Charlotte
Billington, Johnny Miller, and Heather Petts, and the only Defendants-Appellees left are Ginn,
GTS, and Lubert-Adler. Prior to dismissal of the TAC, Plaintiffs Naomi Berger, Barry Sobel,
Phillip Button, and Paul Tipton dismissed their claims against the Ginn entities and Lubert-
Adler. After this appeal was filed, all Plaintiffs settled with and dismissed the Bank Defendants
from this case. Since Berger, Sobel, Button, and Tipton had pending claims against only the
Bank Defendants when the district court dismissed the TAC, and those Banks are no longer
parties to the lawsuit, it appears that those four Plaintiffs have settled all of their claims.
                                               8
             Case: 14-14758     Date Filed: 07/28/2016     Page: 9 of 23


Reunion purchase, the Lawries were shown the price list on October 4, 2002. They

were also shown a spreadsheet reflecting increasing property values in the

development, including an entry for one property that sold for $60,000 and was

worth $300,000 a year later.

      Before their purchase of Bella Collina Lot 352 in December 2004, Ginn

salesman Rusty Rogers “assured the Lawries that the properties were listed at fair

market value at the non-negotiable prices at which they were offered as reflected

on the pricing sheet,” that demand was high and therefore a “lottery” was required

to sell the lots, and that the next group of lots to be sold would start at $700,000.

The Lawries were shown Bella Collina promotional literature depicting amenities.

Jack and Brady Koegel, officers of R-G Crown Bank, “vouched for” the

representations of value shown to the Lawries.           Following these events, the

Lawries put $110,000 down and financed the balance of Lot 352’s $544,900

purchase price through R-G Crown Bank, later owned by now-dismissed

Defendant Fifth Third Bank.

      Gordon Lawrie and McKinlay purchased Lot 390 on May 20, 2005. This lot

was bundled with a home-construction contract. Brady Koegel again “vouched”

for the combined value of $5.35 million. The TAC alleges conclusorily that R-G

Crown was “improperly using builder leaseback provisions to inflate the value” of




                                         9
             Case: 14-14758    Date Filed: 07/28/2016   Page: 10 of 23


the contract beyond fair market value, without explaining how the alleged

leaseback was improper or how it affected prices.

      Lawrie and McKinlay purchased Lot 37 on June 7, 2005. Rusty Rogers told

them that Lot 37 was the “best lot in Bella Collina” and advised them that “if they

paid the $1.5 million dollar purchase price in cash they would be able to purchase

it and that it would be worth $3 million almost immediately.”

      Finally, the Lawries aver that they spent over $8 million dollars, “which far

exceeds the fair market value of the properties at the time they were purchased,

leading to losses in excess of $5 million in terms of mortgage payments made,

down payments paid and other expenses incurred in connection with carrying the

properties and/or losing the properties through legal proceedings.”

B. Charles McKinlay

      Between 2004 and 2005, McKinlay bought five properties at Bella Collina:

Lot 371 for $544,900; Lot 337 for $784,900; Lot 390 for $5.35 million; Lot 37 for

$1.5 million; and Lot 207 for $655,900. Lots 390, 37, and 207 were purchased

jointly with Gordon Lawrie.

      Before purchasing these properties, Rogers and other unidentified Ginn

salespeople represented that high demand existed for the lots, the lots’ prices

reflected their fair market value, and prior sales and planned amenities supported

the property values. McKinlay has not identified any specific statements made


                                         10
             Case: 14-14758     Date Filed: 07/28/2016    Page: 11 of 23


with respect to any of the properties he bought, nor has he identified who made any

specific statement or when any such statements were made.

      And though McKinlay alleges that he financed two properties through R-G

Crown Bank, he identifies only one: Lot 390. He also explains that he financed

these two properties based on the representations of Jack and Brady Koegel, who

“vouched” for the value of the Bella Collina properties generally, but does not

assert when the Koegels vouched for the value. In addition, McKinlay insinuates

that the bank’s willingness to finance the mortgages he entered misled him into

believing the prices of the properties were legitimate.

      In all, McKinlay contends that he spent over $9 million on properties and

suffered losses in excess of $5 million “in terms of mortgage payments made,

down payments paid and other expenses incurred in connection with carrying the

properties and/or losing the properties through legal proceedings.”

C. Stephen and Elizabeth Frieze

      The Friezes bought two properties: Lot 227 in the Reunion development,

purchased for $550,000 on August 20, 2004; and Lot 391 in Bella Collina for $4.6

million on January 28, 2005.

      With respect to Lot 227, the Friezes allege that Ginn salesperson Jeff Cox

introduced them to Brady Koegel, who “vouched for the property’s value,” stated

that there would be no problem getting a loan for $1.3 million to finance the


                                          11
               Case: 14-14758      Date Filed: 07/28/2016       Page: 12 of 23


purchase of the lot and home construction, that R-G Bank was “anxious” to be

involved in the project, and that Koegel’s own family had invested in the Reunion

development. The Friezes do not attribute any specific misrepresentations to Cox

and, beyond vouching for the value of the property, do not aver that any of

Koegel’s statements were false.

       Rather, the Friezes allege that Brady Koegel and R-G Crown Bank used

“complicit appraiser” David Tremblay to provide a fraudulent appraisal of the

property and that, in buying Lott 227, they relied on the willingness of the bank to

finance the mortgage, which in turn relied on Tremblay’s appraisal. Though the

Friezes do not allege direct reliance on Tremblay’s appraisal, in one part of the

TAC, they claim that the appraisal was fraudulent because Tremblay used an

unspecified “predetermined appraisal amount to paper the mortgage for Lot 227

and construction thereon in Reunion.” Elsewhere in the TAC, the Friezes assert

that, at the request of Brady Koegel, Tremblay based the appraisal of Lot 227 on

“inappropriate comparables from a well-established Disney community called

Celebration, over 15 miles away.” 5

       As for Lot 391, the Friezes allege that they purchased the lot after being

approached by Rogers, who said the property’s market value “currently matched,

       5
          The TAC also alleges that Tremblay was copied on an “outlandish” June 22, 2006,
email where Brady Koegel instructed Stephen Frieze that Frieze could simply tell the appraiser
what value he wanted to see on the appraisal. Of course, this June 2006 email occurred after the
Friezes’ two purchases detailed in the TAC.
                                              12
             Case: 14-14758    Date Filed: 07/28/2016   Page: 13 of 23


and would rapidly exceed, the price at which it was offered.” At an unspecified

time before purchasing the lot, the Friezes also visited Rogers onsite at Bella

Collina. There, Rogers showed them the non-negotiable price list, represented that

the prices were fair market values, and provided the Friezes with promotional

literature with the planned amenities. According to the TAC, Brady Koegel once

again “vouched” for the value of Lot 391, and the Friezes relied on this

representation as well as Koegel’s “ability to produce an appraisal justifying the

$4.6 million sales price.” The Friezes do not claim that they have suffered any

losses.

D. Andrew and Charlotte Billington

      The Billingtons apparently bought properties in three Ginn developments:

Conservatory, Bella Collina, and Reunion. They acquired Lot 330 in Conservatory

on September 12, 2005, for $449,900. In Bella Collina, they purchased Lot 2 on

an unspecified date for an unspecified price; Lot 134 for $1,340,900 on July 4,

2004; and Lot 331 for $854,900 on October 29, 2004.

      Confusingly, in one paragraph, the Billingtons allege that they bought just

one property in Reunion, but then in another paragraph assert that they “‘won’ the

right to purchase Lots 8, 9, 10, 54, 56, 85 in Reunion Villages at the launch event

and ultimately purchased the lots in December 2004, financing four of them with

First National Bank of Florida, through Roy Snoeblen.”         As a result of the


                                        13
             Case: 14-14758     Date Filed: 07/28/2016    Page: 14 of 23


seemingly contradictory assertions in the TAC, it is not clear how many Reunion

lots the Billingtons purchased. Nor do the Billingtons allege any prices paid for

their Reunion property or properties. Instead, they aver simply that Snoeblen

“vouched for the fair market value of the properties at the prices for which they

were purchasing” and that they relied on this representation as well as other

unspecified representations made by unidentified salespeople, including one that

“there was ‘blue chip’ funding behind the project.” But the Billingtons do not

claim that the “blue chip” funding did not exist or explain how the remark was

otherwise misleading. As with the other Plaintiffs, the TAC contends that the

Billingtons relied on Ginn promotional literature depicting planned amenities in

the communities.

      The TAC further asserts that the Billingtons participated in a lottery event

for the Bella Collina properties. Before that event, Ginn salesman Brett Campbell

emailed a PowerPoint presentation to the participants stating that Lubert-Adler

owned 50% of Ginn and 80% of each project. But the Billingtons do not allege

that this representation was false. As for the “lottery,” the Billingtons aver that it

was “designed to and did” create “an illusion” of short supply and high demand for

the properties. Like the other Plaintiffs, the Billingtons allege they generally relied

on the price lists and promotional literature and the willingness of banks to finance

their purchases.   In addition, the Billingtons complain that Snoeblen “falsely


                                          14
             Case: 14-14758     Date Filed: 07/28/2016   Page: 15 of 23


vouched” for the value of Lot 331. In terms of damages, the Billingtons aver

generally that they suffered “damages of hundreds of thousands of dollars.”

E. Johnny Miller

      Miller purchased three properties: Lot 110 in Bella Collina for $680,900 on

June 22, 2005; Lot 50 in Reunion for $263,000 on October 30, 2006; and Lot 101

in Laurelmor for $489,900 on November 17, 2006.

      With respect to Lot 110, Miller asserts that he was only interested in

purchasing Lot 110. But then he “purportedly ‘won’” a lottery to buy the lot,

insinuating without actually alleging that the lottery was a sham of some sort.

Miller “understood from Roy Snoeblen that the property appraised for the price at

which it was offered and was a good value at that price.” According to the TAC, a

forensic appraisal conducted in November 2010 demonstrated that Lot 110 should

not have been appraised at the price Miller paid for it, but Miller does not allege

what the forensic appraisal price was or even, for that matter, that it was lower than

the purchase price he paid or that he has suffered any damages concerning Lot 110.

At most, the TAC claims that the forensic appraisal determined that the original

appraisal of Lot 110 did not meet appraisal-industry standards and failed to

adequately account for the risk that the developments would not be completed.

Plaintiffs allege that Ginn “uniformly instructed” appraisers to conduct deficient




                                         15
             Case: 14-14758    Date Filed: 07/28/2016   Page: 16 of 23


appraisals and that Lubert-Adler knew about these instructions. But Plaintiffs offer

no more specifics about who gave these instructions or when they were given.

      Turning to Reunion Lot 50, Miller financed the purchase of the property

through First People’s Bank and then obtained a construction loan from Suntrust

Bank that was arranged by loan officer Michael Knight. The TAC further alleges

that “complicit appraiser” Diana David performed the appraisal for the

construction loan, [Id.] though Miller does not explain how the construction loan

influenced the purchase price of the property or complain that Lot 50 was

supported by any fraudulent appraisals. And while Miller also claims that Ginn

salesperson Fysuly Shearer told him that Bobby Ginn was planning to spend $12

million on the infrastructure at Reunion, Miller does not assert that this statement

was false or fraudulent.

      Concerning Lot 101, Miller alleges that he relied on unidentified Ginn sales

representations and Wachovia’s willingness to finance the purchase in concluding

that the purchase price was supported. But the TAC makes no specific fraud

allegations about Lot 101. For both Lots 50 and 101, Miller does not claim an

amount of damages suffered. Instead he asserts just generally that he suffered

damages.

F. Heather Petts




                                        16
             Case: 14-14758     Date Filed: 07/28/2016    Page: 17 of 23


      Petts, along with now-dismissed Plaintiff Philip Button, bought two lots:

Lot 16 in Reunion for an unspecified price in October 2004 and Lot 206 in Bella

Collina for $655,900 on August 29, 2005.

      Petts alleges that Ginn sales team member Patrick Lenihan “heavily

solicited” Petts and Button, although the TAC generally addresses only Lenihan’s

interactions with Button.     After Button had reserved property, Petts alleges,

Lenihan sent her and Button appraisals for Reunion properties that “used improper

comparables and reflected artificially high values for the properties.” The TAC

contains no more specifics about these appraisals, such as who conducted them,

what they included, and whether they concerned the Reunion property that Petts

actually purchased. Petts also claims that banker Snoeblen “vouched for the value

of the Reunion property and was actively promoting sales in the development” but

does not allege how these statements were false other than by asserting in a

conclusory fashion that they were “part of the scheme.”

      With respect to Lot 206, the TAC asserts that Brady Koegel advised Button

that he originally had a reservation on that property, but he could not close. So

Koegel encouraged Button to buy Lot 206 because it was “such a good opportunity

and value at the stated price.” Petts claims that she relied on this representation to

Button in buying Lot 206. She also alleges that Snoeblen vouched for the value of




                                         17
             Case: 14-14758     Date Filed: 07/28/2016   Page: 18 of 23


the property. As a result of the alleged scheme, Petts contends, she suffered an

unspecified amount of damages.

G. Generalized Allegations of Defendants’ Conduct

      Besides the allegations set forth above, Plaintiffs levy a number of

allegations at Defendants generally.     But Plaintiffs fail to ever connect these

accusations to Plaintiffs’ actual purchases or damages. For example, Plaintiffs

assert that Ginn and Lubert-Adler, in cooperation with their marketing firm,

conveyed an impression of high demand and hosted “sham” lotteries where

purchasers were actually preselected.      But Plaintiffs do not explain how the

lotteries affected the prices Plaintiffs paid or how the lotteries damaged Plaintiffs,

all of whom actually obtained the right to purchase property. In another allegation,

Plaintiffs aver that a Ginn salesperson falsely told a non-Plaintiff buyer that a lot

had sold for three times its actual sales price. But Plaintiffs do not explain how

this statement to a non-Plaintiff misled them in purchasing their lots.

      With respect to the lavish amenities that Defendants allegedly promised for

the properties, Plaintiffs contend that Defendants never built many of them.

Although the TAC concedes that some amenities were built “to give credence to

[Defendants’] representations that all the amenities they promised would indeed be

built,” Plaintiffs claim generally that Defendants never intended to build any of

them. But the TAC discusses only one specific fraudulently promised amenity:


                                          18
             Case: 14-14758     Date Filed: 07/28/2016   Page: 19 of 23


boat docks in Bella Collina on Lake Apopka. Plaintiffs claim that Defendants

knew such boat docks were impossible to build because the lake was polluted and

undesirable. They further assert that permits to build the docks had already been

denied, although they do not state when that occurred. Nor do they indicate the

reasons for the alleged denials or whether the denials could be appealed, either of

which could bear on whether docks ultimately could be built. And while the

Lawries, Friezes, and Billingtons all contend that they “relied” on the promise of

boat docks among other representations when purchasing their Bella Collina

properties, they do not allege that the absence of boat docks materially affected the

prices they paid or their decisions to purchase those properties.

      In support of their theory that Defendants fraudulently increased property

values, Plaintiffs allege that Ginn used its subsidiary GTS (and its predecessors) to

falsely record property transactions to bolster fraudulent valuations of Ginn

properties. Specifically, they contend that Ginn would sell multiple properties to

an insider, and then GTS would record the total purchase price as the price for each

property, or it would record the entire purchase price on a single property and

record a price of $1 on the other. According to the TAC, those properties recorded

with falsely high purchase prices were then used as comparables in the appraisals

of other properties and were included in lists of properties sold to support the non-

negotiable prices listed by Ginn. Plaintiffs identify seven examples of this practice


                                          19
             Case: 14-14758     Date Filed: 07/28/2016   Page: 20 of 23


in the Conservatory, Bella Collina, and Reunion developments. But none of those

examples is an instance in which a false sales price was shown or communicated to

named Plaintiffs.

      Plaintiffs also contend that one sale, that of Bella Collina Lot 194, was

recorded and used in appraisals before the sale was actually completed. Of the

appraisals alleged to prematurely use Lot 194 as a comparable, only one relates to

a Plaintiff’s purchase: Miller’s purchase of Lot 110. But that allegation does not

help Plaintiffs to make their claim because Plaintiffs have not averred that the

prematurely recorded value for Lot 194 was in any way inaccurate or that it had

any material impact on the appraisal of Miller’s lot.

      Finally, Plaintiffs claim that property values were inflated by Defendants’

discount sales to “insiders,” who would then immediately or soon thereafter flip

the properties they purchased for significant profit. Only one of these “flipped”

properties belonged to a Plaintiff: the Billingtons’ purchase of Bella Collina Lot

331. Plaintiffs do not explain how the discounts or “flipping” constitutes fraud.

                                         IV.

      Despite Plaintiffs’ unwieldy, everything-but-the-kitchen-sink approach to

pleading, we agree with the district court: Plaintiffs have failed to satisfy the

particularity requirements of Rule 9(b). Because this deficiency alone dooms




                                         20
               Case: 14-14758      Date Filed: 07/28/2016       Page: 21 of 23


Plaintiffs’ case, we affirm the district court’s dismissal of the TAC with prejudice

without reaching the parties’ other arguments. 6

       Plaintiffs premised their RICO claims on mail and wire fraud, so they were

required to satisfy Rule 9(b). Am. Dental Ass’n, 605 F.3d at 1291. In other words,

with respect to Ginn, GTS, and Lubert-Adler, the Plaintiffs had to have alleged the

following: “(1) the precise statements, documents, or misrepresentations made; (2)

the time, place, and person responsible for the statement; (3) the content and

manner in which these statements misled the Plaintiffs; and (4) what the

defendants gained by the alleged fraud.” Id. (quoting Brooks, 116 F.3d at 1380-81)

(quotation marks omitted). They did not do so.

       For starters, Plaintiffs did not assert the fair market values of any of their lots

at the time of purchase.        Without this essential fact, Plaintiffs have failed to

establish anything more than a conclusory allegation that Defendants “lied.” Rule

9(b) requires more than an allegation that a misrepresentation was made; it requires

a plaintiff to identify with precision what the misrepresentation actually was.

       But even if such an allegation were sufficient, most allegations of fraud in

the TAC—such as falsely “vouching” for the fair market value of properties

known to be worth less or preparing deficient appraisals—are attributed to bank


       6
          For example, we do not consider whether Plaintiffs have plausibly pled proximate
causation under RICO. Nor do we opine on whether the magistrate judge correctly applied and
rejected a fraud-on-the-market theory of causation or inflated-purchase-price theory of damages.
                                              21
              Case: 14-14758   Date Filed: 07/28/2016   Page: 22 of 23


employees, not to any of the three Defendants remaining in this case. And to the

extent Plaintiffs ever specifically identify any of the Ginn salespeople with whom

they spoke, they fail to adequately plead what the salespeople said beyond

“vouching” for prices. They likewise do not identify when the salespeople made

these alleged misrepresentations. Nor do Plaintiffs offer any specifics on how

Ginn instructed or otherwise controlled the appraisals tied to Plaintiffs’ particular

lots.

        As for Defendant GTS, Plaintiffs do not allege how any of the fraudulently

recorded sales misled them with respect to any of their actual purchases. And

regarding Lubert-Adler, beyond general allegations that Lubert-Adler “exercised

absolute control over” the developments, Plaintiffs offer no specifics of any

misconduct on the part of Lubert-Adler tied to their purchases.

        Although Plaintiffs invite us to read the TAC “as a whole,” Rule 9(b) does

not permit us to assemble the TAC’s impressive collection of disparate and

disjointed facts into a collage of fraud. Rule 9(b) demands that Plaintiffs must

actually plead the who, what, when, where, and how of specific misrepresentations

that led them astray. Absent the required specificity, Plaintiffs’ RICO claim must

be dismissed. This lack of specificity similarly condemns Plaintiffs’ conspiracy

claims, which are ultimately premised on the same fraudulent conduct and




                                         22
               Case: 14-14758        Date Filed: 07/28/2016       Page: 23 of 23


therefore demand the same level of detail in pleading. For these reasons, the

district court’s dismissal of Plaintiffs’ claims with prejudice7 is AFFIRMED.




       7
        Plaintiffs have not suggested that dismissal with prejudice was improper if dismissal is
warranted, and we agree that Plaintiffs do not have a right to a fifth chance to adequately state a
claim.
                                                23